United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 23, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                              No. 04-10756
                          Conference Calendar



JAMES EUGENE TAYLOR,

                                           Petitioner-Appellant,

versus

UNITED STATES OF AMERICA,

                                           Respondent-Appellee.


                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:03-CV-2307-P
                       --------------------

Before BARKSDALE, GARZA, and STEWART, Circuit Judges.

PER CURIAM:*

     James Eugene Taylor, federal prisoner # 31419-077, appeals

the district court’s dismissal of his 28 U.S.C. § 2241 petition

challenging his 1998 convictions on multiple money laundering and

fraud counts that resulted in concurrent sentences totaling 121

months of imprisonment.    Taylor argues that he is entitled to a

downward departure based on the alleged improper assessment of

criminal history points for a DWI conviction.    In support of his


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 04-10756
                               -2-

argument, Taylor cites to Dretke v. Haley, 124 S. Ct. 1847, 1853

(2004).

     Taylor has not met his burden of showing that he meets the

requirements for filing a 28 U.S.C. § 2241 petition under the

“savings clause” provisions of 28 U.S.C. § 2255.   He has neither

pointed to a retroactively applicable Supreme Court decision

which establishes that he may have been imprisoned for conduct

that was not prohibited by law nor shown that his claims were

foreclosed by circuit law at the time of his conviction, appeal,

or first 28 U.S.C. § 2255 motion.   See Reyes-Requena v. United

States, 243 F.3d 893, 903-04 (5th Cir. 2001).

     AFFIRMED.